 IATSE, LOCAL 249International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada, Local No. 249 andGeneral Cinema Corporation of Texas, Lowe'sTheatre and Clearing Corp., and Plitt SouthernTheatres, Inc. Case 16-CB-1752December 6, 1982ORDER DENYING MOTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 4, 1982, the National Labor RelationsBoard issued an unpublished Order in the above-entitled proceeding, in which it rejected a docu-ment submitted by Respondent as failing to complywith Section 102.46(b) of the Board's Rules andRegulations, Series 8, as amended, concerning ex-ceptions to the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On June 25, 1982, Respondent filed a motion forreconsideration.Respondent, in its motion for reconsideration,presses its alleged "exceptions" to the Decision ofthe Administrative Law Judge dismissing the com-plaint against Respondent, in its entirety. In ourearlier decision, referred to above, we found thatRespondent's "exceptions" did not meet' the re-quirements of Section 102.46(b) of the Board'sRules and Regulations in that they failed to identi-fy any portion of the Administrative Law Judge'sDecision to which Respondent objected. Indeed,Respondent could not make such an identification,because the Administrative Law Judge had ruledentirely in Respondent's favor. Respondent com-plained then, and complains now, that the Adminis-trative Law Judge did not make certain additionalrulings, or comments, that Respondent would havefound favorable or helpful in the conduct of itsbargaining relationship with the Charging Party.Respondent concedes that the subject matter ofits exceptions was not contained in the complaint,but alleges that the issues involved were litigatedby the parties at the hearing on the complaint. Inour earlier ruling we found these issues not to havebeen so litigated.'Having duly considered the matter, the Boardfinds that Respondent's motion totally lacks meritand addresses no issue not previously consideredby the Board.2Accordingly, it is hereby ordered that Respond-ent's motion for reconsideration be, and it herebyis, denied as lacking in merit and containing noissue not previously considered.I Member Zimmerman finds that Respondent's "exceptions" when ini-tially filed were frivolous because Respondent could not and did notobject to any portion of the Administrative Law Judge's Decision. Thereiteration of such frivolous contentions through a motion for reconsider-ation abuses the processes of this Board. Accordingly, Member Zimmer-man would assess an amount of S100 against Respondent to cover a por-tion of the expenditure of Board resources involved in responding to Re-spondent's wasteful actions.2 Members Fanning and Jenkins do not agree with Member Zimmer-man that Respondent abused the Board's processes by exercising its rightto request the Board to reconsider its prior holding in the instant pro-ceeding. They therefore deem unwarranted and punitive his proposal toimpose an assessment on Respondent for filing a motion to that effect.265 NLRB No. 93637